Citation Nr: 0737888	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-28 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an apportionment of the veteran's VA 
compensation benefits.  



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and August 2005 decisions of the 
RO that determined that the appellant, the veteran's spouse, 
was not entitled to an apportionment of his VA compensation 
benefits.  



FINDINGS OF FACT

1.  The veteran and the appellant were married on June [redacted], 
1986, and are separated as of November 2003.  

2.  The appellant has been found to be guilty of conjugal 
infidelity by a court having proper jurisdiction.  



CONCLUSION OF LAW

Apportionment of the veteran's VA compensation is not 
granted. 38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 
3.451, 3.458 (2007)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126. To implement the provisions of the law, the 
VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

However, it does not appear that these changes are applicable 
to claims such as the one decided herein. In Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA). Similarly, the statute at issue in this matter is not 
found in Chapter 51 (rather, in Chapter 53).  

In any event, the appellant and the veteran were provided 
proper notice concerning the issue on appeal in letters dated 
in September 2004 and February 2005.  In addition, the basis 
for the decisions made regarding apportionment were provided 
in the decision notices dated in April and August 2005, and 
in a statement of the case dated in July 2005, and a 
supplemental statement of the case dated in August 2005.  


II.  Analysis

In this case, the appellant contends that she is entitled to 
an apportionment of the veteran's compensation benefits to 
assist her with monthly expenses, since she no longer 
maintains a residence with the veteran.  

Under applicable law, if a veteran is not living with his or 
her spouse, all or any part of the compensation payable on 
account of the veteran may be apportioned as may be 
prescribed by VA.  See 38 U.S.C.A. § 5307.  

An apportionment may be paid if the veteran is not residing 
with his or her spouse and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  38 
C.F.R. § 3.450.  The United States Court of Appeals for 
Veterans Claims (Court) has held that it is not necessary for 
the claimant to establish the existence of hardship in order 
to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall 
v. Brown, 5 Vet. App. 294 (1993).  

A "special" apportionment may be paid where hardship is shown 
to exist but compensation may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents, and the apportionment 
claimants. Ordinarily, apportionment of more than 50 percent 
of a veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  See 38 C.F.R. § 3.451.  

In addition, the Board notes that a veteran's benefits will 
not be apportioned in certain circumstances.  For example, 
where the spouse of the disabled person has been found guilty 
of conjugal infidelity by a court having proper jurisdiction 
or for a purported or legal spouse of the veteran if it has 
been determined that he or she has lived with another person 
and held herself or himself out openly to the public to be 
the spouse of such other person, except where such 
relationship was entered into in good faith with a reasonable 
basis (for example trickery on the part of the veteran) for 
the spouse believing that the marriage to the veteran was 
legally terminated, VA benefits will not be apportioned.  38 
C.F.R. § 3.458(b),(c).  

The basic facts in this case are not in dispute. The veteran 
is rated as 100 percent disabled due to his service-connected 
disabilities, effective since 1981. The veteran and the 
appellant were married in June 1986 and separated on more 
than one occasion.  Most recently they separated in November 
2003.  

In addition, a Temporary Order dated in July 2005 from the 
Domestic Relations Section of the Court of Common Pleas in 
Washington County Pennsylvania determined that the appellant, 
as the plaintiff/wife, was not entitlement to an award of 
spousal support.  

This Order was based on a June 2005 Report of Hearing Officer 
who found that the veteran and the appellant were married on 
June [redacted], 1986, and separated for a final time on November [redacted], 
2003.  

The Hearing Officer also found that, beginning November 30, 
2003, the appellant moved into the residence of another adult 
male named [redacted], with whom she resided until March 2005, 
immediately after she received a Provisional Order denying 
spousal support because she was cohabiting with another adult 
male.  

The law of the Commonwealth of Pennsylvania was noted to 
provide that the dependant spouse is not entitlement to an 
award of spousal support if it is shown by clear and 
convincing evidence that the conduct of the dependant spouse 
during the course of the marriage would establish fault 
grounds for divorce under the Pennsylvania Divorce Code.  

The Hearing Officer noted that the appellant admitted at the 
hearing to having an adulterous affair with the veteran's 
brother which lasted for more than one year.  The hearing 
officer then found that the appellant's adulterous 
relationship, for which there was no legal condonation by the 
husband, was sufficient by itself to defeat her claim for 
spousal support.  

The Hearing Officer also noted that the appellant had had a 
post-separation relationship with another adult male for a 
period in excess of 15 months and that, under Pennsylvania 
law, it is well established that an open relationship with a 
member of the opposite sex, even though the evidence might 
not support a charge of adultery, could constitute an 
indignity to the person of the obligor spouse and constitute 
fault grounds for divorce.  

In short, the Hearing Officer concluded that, either standing 
alone or in combination, the above conduct was sufficient to 
establish the defense that the appellant/wife was not 
entitlement to an award of spousal support under the 
circumstances of this case.  

Based on the foregoing, the Board finds that apportionment of 
the veteran's disability benefits in favor of the appellant 
is not warranted.  Applicable regulations provide that where 
the spouse of the disabled person has been found guilty of 
conjugal infidelity by a court having proper jurisdiction, a 
veteran's benefits will not be apportioned.  38 C.F.R. 
§ 3.458(b).  

In this case, the appellant has been found by a court of 
proper jurisdiction in Pennsylvania, to be guilty of conjugal 
infidelity.  As such, apportionment is not warranted in this 
case.  



ORDER

Apportionment of the veteran's VA compensation benefits is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


